Citation Nr: 1223013	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  05-10 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a chronic lumbar spine disorder to include low back injury residuals and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from February 1944 to June 1946.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision of the Portland, Oregon, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a low back disorder.  In April 2007, the Board, in pertinent part, remanded the issue of whether new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a low back disorder to the RO for additional action.  

In March 2008, the Veteran was afforded a videoconference hearing before a Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In April 2008, the Board, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In May 2009, the Court granted the Parties' Joint Motion to Remand; vacated that portion of the April 2008 Board decision which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a low back disorder; and remanded the Veteran's claim to the Board for additional action.  In December 2009, the Board, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claim for service connection for a low back disorder and remanded the Veteran's reopened claim to the RO for additional action.  

In April 2012, the Acting Chairman of the Board advanced the Veteran's appeal on the docket on his own motion.  In May 2012, the Veteran was informed that the Veterans Law Judge who had conducted his March 2008 videoconference hearing had retired and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In May 2012, the Veteran informed the Board that he did not want an additional hearing.  

The Board has reframed the issue of service connection for a low back disorder as entitlement to service connection for a chronic lumbar spine disorder to include low back injury residuals and degenerative joint disease in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Chronic lumbar spine degenerative joint disease originated during active service.  


CONCLUSION OF LAW

Chronic lumbar spine degenerative joint disease was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for chronic lumbar spine degenerative joint disease.  As such action represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and to assist is necessary.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

The Veteran's service treatment records make no reference to a lumbar spine disorder.  In his June 1946 Veteran's Application for Pension or Compensation for Disability Resulting from Active Military or Naval Service, the Veteran reported that he had sustained injuries when a "mine blew up during basic training (instructing) in about July 1944."  In his February 1976 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran reported that he had a "back condition - arthritis over body."  

VA clinical documentation dated in March 1976 reflects that impressions of osteoarthritis were advanced.  At a September 1976 VA examination for compensation purposes, the Veteran was diagnosed with lower lumbar spine degenerative spondylosis.  

An August 1980 VA arthritis evaluation noted that the Veteran complained of back trouble.  The VA physician reported that:

The back problem he relates to a land mine explosion near him in World War II in which he was hit with a thrown log that hit him on the left side of the head resulting in deafness and on the left lumbar spine area.  He was laid out in bed for approximately a month and when he recovered he remembers having residual pain in the left central lumbar spine, essentially ever since. 

An impression of lumbosacral spine degenerative arthritis was advanced.  

In his December 1980 informal claim for service connection, the Veteran asserted that service connection was warranted for his war injuries.  The Veteran reported that: "my hearing, back, and knees were injured and a chunk of my thumb taken off;" he was treated "for these injuries at VA hospitals starting with Connecticut, 1947;" "the Sawtelle VA hospital lost my records while transferring them to the Long Beach, VA Hospital;" and "to my knowledge, the records have not been found."  In an August 1981 informal claim for service connection, the Veteran reiterated that he had sustained a chronic low back injury during active service; had received VA treatment for that disability since 1947; and his records had been lost by VA in the mid-1970's.  

In a March 1984 Appeal to the Board (VA Form 1-9), the Veteran clarified that he had sustained chronic back injury residuals "at the same time my hearing was damaged by a landmine explosion."  

A June 1984 evaluation from G. Rody, D.C., conveys that the Veteran presented a history of having injured his back during training at Fort Lewis, Washington, in 1944 when a landmine exploded and a log struck him.  The Veteran reported that: he had been hospitalized for 48 hours after his injury; had been returned to duty; and was subsequently sent to Europe where he served on the front lines as a tank driver.  The Veteran clarified that he had experienced chronic low back pain during the remainder of his period of active duty and following service separation.  The Veteran was diagnosed with chronic lumbar spine degenerative joint disease with lumbar vertebral subluxation and instability.  

A June 1984 treatment record from the Forest Villa Chiropractic Center, Inc. conveys that the Veteran was initially seen in March 1979.  He presented a history of having sustained a back injury while in the Army during World War II.  The Veteran was treated for low back pain between 1979 and 1984.  

A July 1984 evaluation from L. Dorey, M.D., notes that the Veteran presented a history of "having pain on and off since 1944 when a landmine exploded at Ft. Lewis while he was in training prior to going overseas" and post-service VA treatment.  The Veteran was diagnosed with lumbar spine degenerative disc disease with secondary spinal stenosis and right L4 nerve root impingement.  

In a May 2001 written statement, the Veteran related that he had received VA treatment for his low back disorder from service separation until 1979 when he began to see private physicians.  

At a June 2002 hearing before a VA Decision Review Officer, the Veteran testified that he had been near an exploding landmine during an Army training exercise; was struck by flying debris; and subsequently experienced chronic low back pain which persisted until the present time.  He clarified that the explosion had occurred at Camp Howe, Texas and also precipitated both his service-connected hearing loss disability and right shoulder disorder.  

At a February 2005 VA examination for compensation purposes, the Veteran was diagnosed with lumbar spine degenerative arthritis.  

An October 2009 evaluation from G. Winfield, M.D., notes that he had reviewed the Veteran's clinical records.  The Veteran presented a history of being in close proximity to an exploding mine during military training; having sustained concussive, cervical spine, and low back injuries as the result of the explosion; and experiencing chronic back symptoms thereafter.  He was diagnosed with lower lumbar spine degenerative joint disease.  Dr. Winfield opined that:

As a threshold matter, I found [the Veteran] credible and fully competent to report his symptoms as well as his personal and medical history.  ...  It is noted that lower lumbar spine degenerative joint disease often develops following a traumatic injury to the back, such as the one suffered by [the Veteran].  Based on my review of [the Veteran's] relevant medical records and my clinical interview of him, it is my professional opinion that it is highly likely that [the Veteran's] lower lumbar spine degenerative joint disease is related to his active military service in World War II and more specifically to his injuries sustained as a result of the above-reference explosion.  

At a May 2011 VA examination for compensation purposes, the Veteran presented a history of having been struck in the low back area by a piece of wood thrown by an exploding landmine during military training in Texas.  The Veteran was diagnosed with chronic low back pain with degenerative arthritis.  The examiner commented that:

The Veteran has had progressive back pain and evidence of age-related degenerative changes in his back over the years.  I was unable to find documentation in medical records of injury or back problems in records from 40's, 50's or 60's.  With current available information, it would be speculation for me to attribute his current degenerative back pain to a specific injury occurring during military service without further documentation.  

The Veteran asserts that: he sustained a chronic lumbar spine disorder as the result of trauma associated with a landmine explosion during a 1944 training exercise; the claimed disorder was incurred in the same incident in which he sustained his service-connected hearing loss disability; and he received ongoing VA treatment for chronic low back pain since 1947.  The Veteran contends further that VA clinical documentation pertaining to his treatment prior to the 1970's was lost by VA when he was transferred between two VA medical facilities.  
The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  The Veteran's service treatment records do not refer to a chronic lumbar spine disorder.  VA clinical documentation dated prior to March 1976 is not of record.  The first clinical documentation of record of a chronic lumbar spine disorder is dated in September 1976.  However, the Board observes that the Veteran first reported having been injured by a landmine explosion during military training in his original June 1946 claim for service connection and has consistently reiterated such a history throughout the instant appeal.  He does not allege that the explosion occurred during combat.  The Board finds that the Veteran's statements as to the 1944 inservice training accident to be both competent and credible.  Multiple treating VA and private physicians and chiropractors have noted the Veteran's history of having been injured in an inservice landmine explosion and thereafter experiencing chronic low back pain.  No competent medical professional has found the Veteran's medical history to be either not credible or otherwise inconsistent with his diagnosed chronic lumbar spine degenerative joint disease.  Indeed, Dr. Winfield expressly found the Veteran's medical history to be credible, competent, and consistent with the etiology of his diagnosed lower lumbar spine degenerative joint disease.  

The report of the May 2011 VA examination for compensation purposes conveys that it would require "speculation for me to attribute his current degenerative back pain to a specific injury occurring during military service without further documentation,"  The VA examiner neither addressed the Veteran's assertion that significant VA clinical documentation had been lost by VA nor Dr. Winfield's opinion.  The VA physician did not conclude that the Veteran's subjective history was inconsistent with the onset of the Veteran's chronic lumbar spine disorder.  He found only that it would require speculation to relate the claimed disorder to active service.  In reviewing a similar factual scenario wherein a VA examiner conveyed that he could not advance an opinion without resort to "mere speculation," the Court has directed that: 

In general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  As the Secretary has acknowledged, this requirement inheres in the statutory equipoise rule as interpreted by the implementing regulation.  See 38 U.S.C. §§ 5107(b); 38 C.F.R. § 3.102 ("When, after careful consideration of all procurable and assembled data, a reasonable doubt arises ... such doubt will be resolved in favor of the claimant.").  An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  For example, it is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim.  See Daves and Green, both supra.  Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the Secretary must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves, supra.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010).  

Given the deficiencies in the May 2011 examination report, the Board finds it to be of little probative value.  

The Veteran alleges that he sustained a chronic lumbar spine disorder in the same inservice training accident in which he incurred his service-connected hearing loss disability.  A competent medical professional has determined that the development of the Veteran's chronic lumbar spine disability is consistent with such an etiology.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic lumbar spine disorder is etiologically related to active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic lumbar spine degenerative joint disease.  



ORDER

Service connection for chronic lumbar spine degenerative joint disease is granted.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


